        Center for Disability Advocacy Rights (CeDAR), Inc.
                      325 Broadway, Suite 203
                    New York, New York 10007
                                      Tel. (212) 979-7575


CHRISTOPHER J. BOWES
EXECUTIVE DIRECTOR
                                                 MEMO ENDORSED
DIRECT DIAL (212) 979-7575


                                                                    April 3, 2020
Via ECF
Hon Ona T. Wang
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007                                          Re:    Lewis v. Saul
                                                                   19 Civ. 8254 (AJN)(OTW)

Dear Judge Wang:

        I am writing to seek an extension of time, nunc pro tunc, to file plaintiff’s Motion for
Judgment on the Pleadings in this case. Plaintiff’s papers were due on March 13, 2020. This is
plaintiff’s first request for an extension of time. .

       I apologize for missing this deadline last month. It’s been a frantic month in my
household with my children moving to home based schooling. With the transition of moving my
work to home, this matter has been overlooked. With the kind consent of opposing counsel,
AUSA Joseph Pantoja, I respectfully request the revised briefing schedule:
                                                                        Extension of time granted nunc pro
       April 7, 2020          Plaintiff’s Portion of Joint Stipulation tunc. The Court agrees home-based
       May 7, 2020            Defendant’s Portion of Joint Stipulation learning presents challenges. The Clerk
       May 21, 2020           Plaintiff’ Reply
                                                                        of Court is directed to close ECF 26.
       May 24, 2020           Filing of Joint Stipulation
                                                                        SO ORDERED.
        Thank you for Your Honor's attention to this matter.                           __________________
                                                                                       Ona T. Wang 4/6/20
                                                              Very truly yours,        U.S.M.J.

                                                            /s/ Christopher J. Bowes
                                                            Christopher J. Bowes, Esq

cc:         Joseph A. Pantoja, Esq.
